t c summary opinion united_states tax_court wickie b whalen petitioner v commissioner of internal revenue respondent docket no 22269-03s filed date wickie b whalen pro_se lauren b epstein and willie fortenberry jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to deductions on schedule a itemized_deductions greater than those respondent allowed and liable for an accuracy-related_penalty under sec_6662 the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in miami florida background petitioner has been employed as a college professor with miami-dade community college the college since he teaches in the department of visual arts and philosophy during petitioner taught art history i and ii general education humanities and art appreciation as part of a consortium he also taught a summer program for the college in italy those courses consisted of art history art appreciation humanities world history and italian art history a petitioner’s tax_return for petitioner timely filed with the internal_revenue_service a form_1040 u s individual_income_tax_return for attached to the return were various forms including a schedule a and a form_2106 employee business_expenses on schedule a petitioner reported unreimbursed employee_expenses of dollar_figure petitioner itemized the expenses on form_2106 as follows dollar_figure of travel_expenses dollar_figure of business_expenses and dollar_figure1 of meals and entertainment_expenses subject_to the percent of adjusted_gross_income limitation petitioner claimed total unreimbursed employee_business_expense deductions of dollar_figure he did not report any reimbursements received from the college the parties agree that petitioner spent a total of dollar_figure on hotels during and claimed this amount as part of the travel_expenses listed on form_2106 for the parties also agree that petitioner spent dollar_figure on other expenses and included this amount as part of the other business_expenses claimed on his form_2106 b the college’s reimbursement policies as relevant herein the college had two reimbursement policies in effect during under procedure reimbursement to college employees for college-related purchases not exceeding dollar_figure small purchase reimbursement policy petitioner was required to obtain advance supervisory approval for purchases of college-related materials and services not 1the dollar_figure petitioner reported for meals and entertainment_expenses is one-half of the total amount petitioner spent for meals and entertainment_expenses during exceeding a total of dollar_figure this small purchase reimbursement policy has been in effect since under procedure travel reimbursement for the district board_of trustees the president college employees and other authorized persons travel reimbursement policy petitioner was required to obtain advance approval from the college president or area head and the human resources office for out-of-county travel out-of-county travel is defined as travel performed outside of dade broward or monroe counties florida up to and including long key requests for out-of-county travel are required to be submitted on form p-2 request for leave of absence and reimbursement the college would reimburse for expenses only for those days that were specifically included in the approved leave days on the form p-2 for travel involving conferences and conventions the college required that a copy of the program or agenda itemizing the registration fees be submitted with the form p-2 further all trips with estimated expenses of more than dollar_figure required advance approval from the college president this travel reimbursement policy has been in effect since petitioner acknowledged that he is very familiar with the college’s reimbursement policies and process c petitioner’s trip sec_1 istanbul petitioner traveled to istanbul in date he submitted a copy of his american express yearend billing summary which showed that he had made some expenditures in istanbul the summary did not provide any detailed information regarding the purpose of the expenditures petitioner did not provide any evidence demonstrating that the college required him to make the trip to istanbul italy petitioner purchased an airline ticket to italy on date for dollar_figure he received a partial reimbursement for that airline ticket and claimed only dollar_figure as part of the travel_expenses listed on form_2106 petitioner also spent a total of dollar_figure on eurail passes during which he claimed as part of his travel_expenses on form_2106 peru from august through date petitioner traveled throughout peru he submitted an itinerary of his trip to peru and the american express billing summary which showed that he had made some expenditures but did not provide any detailed information regarding the purpose of the expenditures petitioner did not provide any evidence demonstrating that the college required him to make the trip he did not allocate his travel_expenses between business and personal expenses portland oregon on date petitioner submitted to the college a form p-2 regarding a trip to portland he attended the community college humanities association national convention from october through during that convention petitioner presented the topic how to integrate opera and other music into the humanities curriculum he submitted receipts for lodging meals and registration to the college and was reimbursed for a total of dollar_figure on date petitioner was not reimbursed by the college for his airline ticket d petitioner’s other business_expenses petitioner also claimed a deduction for other business_expenses on his form_2106 of dollar_figure he did not seek preapproval for these expenditures nor did he request reimbursement respondent issued a statutory_notice_of_deficiency to petitioner in which he disallowed most of the employee expense deductions petitioner claimed on schedule a for lack of substantiation as deductible sec_162 expenses respondent also determined petitioner is liable for an accuracy-related_penalty under sec_6662 discussion the commissioner’s determinations are presumed correct and generally the taxpayer bears the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the burden_of_proof may shift to the commissioner under sec_7491 because petitioner failed to comply with the requirements of sec_7491 however sec_7491 is inapplicable under sec_7491 respondent has the burden of production with respect to petitioner’s liability for the accuracy-related_penalty petitioner’s deductions sec_162 authorizes a deduction for all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner’s business welch v helvering supra pincite a trade_or_business includes the trade_or_business of being an employee 91_tc_352 54_tc_374 pursuant to sec_162 a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs in addition to satisfying the criteria for deductibility under sec_162 the taxpayer must also satisfy the strict substantiation requirements of sec_274 for certain categories of expenses in order for a deduction to be allowed sec_274 disallows deductions for traveling expenses and meals and entertainment unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date in addition to the strict substantiation requirements of sec_274 a deduction for foreign_travel is subject_to the allocation requirements of sec_274 see sec_1_274-4 income_tax regs thus sec_274 generally requires the proration of foreign_travel expenses between business and nonbusiness expenses for petitioner’s trips to istanbul and peru to the extent that the strict substantiation rules of sec_274 apply petitioner has not adequately substantiated any of his claimed deductions see sec_274 sec_1_274-5t temporary income_tax regs fed reg date see also sec_6001 sec_1_6001-1 income_tax regs for petitioner’s trip to italy petitioner was reimbursed for a portion of his airfare beyond this item petitioner did not provide any documentation showing an allocation between his personal and business_expenses for the trip as required by sec_274 it is clear from the record that petitioner’s trip to portland for a convention was directly related to his occupation as a professor petitioner stated that he was not reimbursed by the college for his airline ticket because there was a technicality in the procedure paragraph c c of the college’s travel reimbursement policy states in pertinent part transportation out-of-county c transportation by air when traveling on official business should be booked through the reservation travel desk only under extenuating circumstances may a traveler purchase his her own ticket the college did not reimburse petitioner for his airfare because he purchased his airline ticket through an agent other than the college’s reservation travel desk in violation of the travel reimbursement policy to the extent he followed the college’s travel reimbursement policy and submitted the required_documentation petitioner was reimbursed for his expenses under sec_162 petitioner is not entitled to deduct expenses for which he has been or could have been reimbursed 788_f2d_1406 9th cir deduction not allowable to the extent that the employee is entitled to reimbursement from the employer affg tcmemo_1984_533 79_tc_1 same 56_tc_936 same affd without published opinion 456_f2d_1335 2d cir the college had a policy of reimbursing its employees for ordinary and necessary business_expenses pursuant to those policies petitioner received some reimbursements related to his trips to italy and portland petitioner admitted that he did not seek reimbursement for some of his expenses for his trip to italy and did not seek reimbursement at all for expenses for his trips to istanbul and peru petitioner also failed to seek reimbursement for other business_expenses he claimed on his form_2106 because he believed he would not have been reimbursed because of the college’s limited budget when a taxpayer has the right to obtain reimbursement for his employee business_expenses from his employer but fails to seek reimbursement the taxpayer cannot deduct the expenses because it is not necessary for the taxpayer to remain unreimbursed see orvis v commissioner supra pincite in general only those unreimbursed employee business_expenses that are not reimbursable by the taxpayer’s employer are deductible by the taxpayer under sec_162 the deduction of travel_expenses away from home including meals_and_lodging under sec_162 is also conditioned on those expenses’ being substantiated by adequate_records or by other_sufficient_evidence corroborating the claimed expenses pursuant to sec_274 sec_1_274-5t temporary income_tax regs supra petitioner’s credit card statements fail to provide the detailed information required by sec_274 and petitioner has failed to provide any other evidence to substantiate his claimed deductions the court sustains respondent’s determination accuracy-related_penalty respondent determined that petitioner is liable for an addition_to_tax under sec_6662 because petitioner was negligent or disregarded rules or regulations or petitioner’s deficiency represents a substantial_understatement_of_income_tax respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to the actions set forth in sec_6662 sec_6662 provides for an addition_to_tax in the amount of percent for any substantial_understatement_of_income_tax a substantial_understatement is defined as the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioner reported federal_income_tax of dollar_figure respondent determined in the statutory_notice_of_deficiency that the tax required to be shown on petitioner’s return is dollar_figure the court is satisfied that petitioner substantially understated the income_tax required to be shown on his return and that respondent has met his burden of production with respect to the accuracy-related_penalty the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with regard to reasonable_cause higbee v commissioner supra pincite petitioner has not demonstrated that he failed to substantiate his claimed deductions in spite of good_faith or with reasonable_cause petitioner also failed to address at trial the issue of his liability for the accuracy-related_penalty therefore the court finds petitioner is liable for an accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
